June 22, 1918. The opinion of the Court was delivered by
This is an appeal from a judgment of the Circuit Court where the Circuit Court upon appeal reversed the judgment of the magistrate's Court and rendered judgment in favor of the plaintiff.
This Court will not reverse the Circuit Court in its finding of fact, where there is any evidence to sustain that finding. There is plenty of evidence in this case to take it out of the general rule as to not being allowed to sue for a quantummeruit for services actually performed under a contract when he quits the services without justification or excuse before the end of the term of service, as decided in Daly v.Jefferson Hotel Co., 98 S.C. 222, 82 S.E. 412.
Judgment affirmed. *Page 82